EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the title
The title is amended as follows:
Shopping Method and System for Compiling a Revised User List on a Portable User Device Using a Store List Downloaded From a Remote Database to the Portable User Device
In the claims
		Claim 51 is amended as follows:
51. (currently amended) A method of optimising an electronic shopping list, comprising:
receiving, by at least one processor of a portable user equipment, a user list of products;
downloading, by the at least one processor, from a database located remotely from the portable user equipment, to a local memory of the portable user equipment, a copy of a store list of available products that is stored on the database, each available product characterized by at least one variable according to which an order of products on the user list is revisable;

causing, by the at least one processor, the revised list to be displayed via a user interface of the user equipment;
after compiling the revised list, receiving, by the at least one processor, and via a bar code scanner of the portable user equipment, a scan of a bar code of one or more products from the revised list; and
when the product has had a bar code scanned, removing, by the at least one processor, the product from the revised list.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
Response to Amendment
		Applicant’s amendment and remarks filed October 25, 2021, are responsive to the office action mailed September 13, 2021.  Claims 51-70 were previously pending and claims 51, 56, 62, and 66-68, have been amended.  Claim 55 is cancelled and claim 71 is new.  Claims 51-54 and 56-71 are therefore currently pending and are allowed.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 51-70 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amendment has overcome this ground of rejection.


Independent claim 51 as amended above recites:
“A method of optimising an electronic shopping list, comprising: receiving, by at least one processor of a portable user equipment, a user list of products; downloading, by the at least one processor, from a database located remotely from the portable user equipment, to a local memory of the portable user equipment, a copy of a store list of available products that is stored on the database, each available product characterized by at least one variable according to which an order of products on the user list is revisable; using, by the at least one processor, and without a connection to the database, the received user list and the downloaded copy of the store list to compile a revised list, including the at least one product, from the user list and the downloaded copy of the store list, wherein compiling the revised list comprises (i) associating each product from the user list with a corresponding one or more of the available products from the downloaded copy of the store list when such one or more corresponding available products exist on the copy of the store list and (ii) arranging an order of the associated corresponding products in the revised list depending at least upon the at least one variable; causing, by the at least one processor, the revised list to be displayed via a user interface of the user equipment; after compiling the revised list, receiving, by the at least one processor, and via a bar code scanner of the portable user equipment, a scan of a bar code of one or more products from the revised list; and when the product has had a bar code scanned, removing, by the at least one processor, the product from the revised list.”

The most closely applicable prior art references are:
●	Owens, Patent No. US 7,376,591 B2 (previously relied upon in Paper No. 20210201);
●	Stone, Pub. No. US 2012/0303480 A1 (previously cited in Paper No. 20210816);
et al., Patent Nos. US 9,886,713 B2 and US 7,689,473 B2 (‘473 was previously cited in Paper No. 20210816, and ‘713 is a CIP of ‘473);
●	Balent, Patent No. US 7,797,204 B2; and
●	Bednarek et al., Pub. No. US 2015/0228004 A1.
Owens teaches a user uploading their shopping list to a store website and downloading the list organized by store layout to the user's portable device.  Owen also discloses downloading store information regarding inventory items but does not disclose downloading from a remote database a store inventory list to the user’s portable device and matching available items to corresponding items listed on the user’s shopping list to create a revised list without a connection to the database, and does not disclose removing scanned items from the revised list. Owens therefore does not disclose, anticipate or fairly and reasonably render obvious 
“downloading, by the at least one processor, from a database located remotely from the portable user equipment, to a local memory of the portable user equipment, a copy of a store list of available products that is stored on the database, each available product characterized by at least one variable according to which an order of products on the user list is revisable; using, by the at least one processor, and without a connection to the database, the received user list and the downloaded copy of the store list to compile a revised list, including the at least one product, from the user list and the downloaded copy of the store list, wherein compiling the revised list comprises (i) associating each product from the user list with a corresponding one or more of the available products from the downloaded copy of the store list when such one or more corresponding available products exist on the copy of the store list and (ii) arranging an order of the associated corresponding products in the revised list depending at least upon the at least one variable; … receiving, by the at least one processor, and via a bar code scanner of the portable user equipment, a scan of a bar code of one or more products from the revised list; and when the product has had a bar code scanned, removing, by the at least one processor, the product from the revised list.”

Stone teaches matching items on a user’s shopping list with inventory from one or more seller databases by accessing seller databases to identify matching items and downloading information regarding the matched items.  Stone also teaches checking off items from list to identify missing items prior to completion of purchase.  Stone does not disclose downloading the seller's inventory to the user's portable device to identify items in inventory corresponding to items on the list to create a revised list and removing items from the revised list when the barcode is scanned, and therefore does not anticipate nor does it fairly and reasonably render obvious
“downloading, by the at least one processor, from a database located remotely from the portable user equipment, to a local memory of the portable user equipment, a copy of a store list of available products that is stored on the database, each available product characterized by at least one variable according to which an order of products on the user list is revisable; using, by the at least one processor, and without a connection to the database, the received user list and the downloaded copy of the store list to compile a revised list, including the at least one product, from the user list and the downloaded copy of the store list, wherein compiling the revised list comprises (i) associating each product from the user list with a corresponding one or more of the available products from the downloaded copy of the store list when such one or more corresponding available products exist on the copy of the store list and (ii) arranging an order of the associated corresponding products in the revised list depending at least upon the at least one variable; … receiving, by the at least one processor, and via a bar code scanner of the portable user equipment, a scan of a bar code of one or more products from the revised list; and when the product has had a bar code scanned, removing, by the at least one processor, the product from the revised list.”

The Borom references teach comparing user’s shopping list with the user's previous shopping and consumption patterns to identify items potentially missing from the current list.  The methods of Borom assign a location in the store for each item on the user's shopping list by accessing the store's database and associating an aisle and optional section with each item, they sort the shopping list by aisle and section order, Borom use barcode scanning to identify missed items, but they do not disclose downloading a store's inventory from the store's database to the user's portable device and associating inventory items with items on the list, and they do not disclose removing scanned items from revised list.  The Borom references therefore do not disclose, anticipate, nor fairly and reasonably render obvious the above identified steps.
Balent teaches a vast array of tools and processes for creation and manipulation of shopping lists by a user and it describes organizing a path through a store in accord with a user's indicated preference based on currently available shopping data and previous travel paths.  Balent further discloses removing an item from a user's shopping list when the item's bar code is scanned, but Balent does not download the store list of available products to the user device, associate each product from the user list with a corresponding one or more of the available products from the downloaded store list to create a revised list arranged in an order depending upon at least one variable, and does not remove an item from the revised list when the item's barcode is scanned.  Balent therefore does not teach, anticipate, nor fairly and reasonably render obvious the above identified steps.
Bednarek teaches reporting items available in a store inventory that are on a user shopping list, including store location of items, but does not disclose the above identified steps.  Bednarek therefore does not teach, anticipate, or fairly and reasonably render obvious the present method.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion 
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        November 6, 2021